 



Exhibit 10.1
February 13, 2006
By Personal Delivery
Mr. Richard E. Goodrich
3 Oakley Downs
The Woodlands, TX 77382
Dear Rich:
On Friday, we agreed to amend your Severance Agreement (the “Agreement”) so that
you will remain employed by Chicago Bridge & Iron Company (Delaware) (“Company”
or “CB&I”) through March 31, 2006 (although we could mutually agree in writing
to shorten or extend that period). Although this will extend your employment
under the Agreement, CB&I will still make by not later than February 15, 2006,
the severance payments called for in Section 2(C) of the Agreement.
While you continue to be an employee of CB&I, you will continue to receive
compensation at your current base salary and will continue to receive all
Company benefits (including perquisites) you were receiving as of the date you
signed the Agreement.
To the extent other provisions of your Agreement were tied to or reflected a
February 13, 2006 retirement date, those provisions are changed so that
March 31, 2006 (or another date mutually agreed to in writing by you and CB&I)
is instead the operative date. Further, your Agreement for Consulting Services
will not take effect until a day after you are no longer employed by CB&I, and
it will last for two (2) years from that date.
Other than the provisions we have specifically amended in this letter, all other
provisions of the Agreement and your Agreement for Consulting Services remain in
effect.
If you agree to amend your Agreement consistent with this letter, please sign
below and return this document to me. If not, let’s discuss this matter.
Sincerely,
/s/ David P. Bordages
David P. Bordages
VP- Human Resources & Administration
Agreed:
/s/ Richard E. Goodrich
Richard E. Goodrich
 
February 13, 2006

